Steffen, J.
concurring:
Somewhat reluctantly, I concur in the result reached by the majority.
Contrary to an anecdotal “law” of nature, respondents Granillo, Sr. and Granillo, Jr., have managed to “eat their cake and have it, too.” Granillo, Sr. has managed to avoid paying a premium over twice the amount Federated charged as a result of excluding his son from his policy and still have his son covered by the policy. Granillo, Jr. has managed to drive with coverage despite the clear determination between the insurer and his father that he would not be insured. Federated, on the other hand, didn’t even see the “cake” (the higher premium), let alone eat it.
I concur in the court’s opinion because it conforms with Nevada’s public policy, as reflected by NRS Chapter 485, that all drivers be insured, thus providing a source of relief to injured persons against the tortfeasors who cause them injury. Unfortunately, however, the law as extended by today’s ruling promotes a number of deleterious, socially negative consequences. First, it provides every responsible person in a household relationship with high risk, high cost drivers with an incentive to simply have them declared to be excluded on the policy, knowing that they *564will be covered as a matter of law.1 Second, since insurance companies could not survive as eleemosynary institutions, it is clear that premium adjustments will have to be made to the detriment of all owners of highway vehicles in order to cover the contingency that excluded, high risk drivers in a household will be allowed to use the covered vehicles. Third, insureds such as Granillo, Sr., with coverage specifically excluding high risk drivers, will enjoy coverage for such drivers as a matter of law, courtesy of the subsidies furnished by vehicle owners who do not have such high risk drivers in their households.
An added concern not at issue in this appeal involves what I believe to be a strongly implied promise on the part of Granillo, Sr. not to permit his excluded son to drive the covered vehicle. Granillo, Sr. had the option to cover his son at over twice the premium he elected to pay in return for excluding his son from coverage. The sole quid pro quo Federated received for not charging the higher premium was the fact that it would not be covering the higher risk posed by Granillo, Jr. as a driver of the insured vehicle. It may be cogently argued that it was implicit in the agreement between Federated and Granillo, Sr. that the latter would not allow his son to drive the insured vehicle, for if the son were allowed to drive, he would enjoy coverage under the policy as a matter of law. Since the son was allowed to drive the vehicle, it appears equally cogent to conclude that there was a breach of an implied promise that should leave Federated with an implied right of indemnity against its insured. If Federated were able to recover against Granillo, Sr., at least the loss occasioned by Granillo, Jr.’s operation of the automobile would fall on the party who authorized the son’s use of the car in violation of an implied promise not to do so.2
It appears that there are few satisfactory remedies for the problem posed by the instant case. Given the overriding importance of the availability of coverage, the legislature was undoubtedly wise in requiring statutory coverage for all potential drivers in a household, irrespective of risk, thus placing the cost burden on society as a whole. As with many public impositions, there are inevitable inequities. There is an element of unfairness to respon*565sible insureds who would not allow an excluded driver to use a family vehicle, and the degree of unfairness intensifies with owners of vehicles who do not have high risk drivers in their households. All liability insurance policy owners have to subsidize the cost of providing such coverage. In any event, today’s ruling rightfully recognizes the clear policy choice made by our legislature, one of the effects of which is readily predicted as a result of the instant case, as no insurance company can prosper by bargaining for, and basing its rates upon, driver exclusions which the law will not allow.

 Today’s ruling will likely result in insurance policy adjustments that may emasculate the incentive by eliminating elective exclusions that are ineffective as a matter of law and supplanting them with correspondingly higher premiums.


 I am not suggesting that the availability of an action for indemnification against the primary insured will provide any real basis for obviating the inevitable increase in the cost of liability insurance that will result from today’s decision, as in most instances the prospect for recovery would probably be remote.